
	

116 HR 66 : Route 66 Centennial Commission Act
U.S. House of Representatives
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 66
		IN THE SENATE OF THE UNITED STATES
		February 7, 2019Received; read twice and referred to the Committee on Environment and Public WorksAN ACT
		To establish the Route 66 Centennial Commission, to direct the Secretary of Transportation to
			 prepare a plan on the preservation needs of Route 66, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Route 66 Centennial Commission Act. 2.FindingsCongress makes the following findings:
 (1)Route 66 was the Nation’s first all-paved highway under the U.S. Highway System connecting the Midwest to California and has played a major role in the history of the United States.
 (2)Route 66 was the symbol of opportunity to hundreds of thousands of people seeking escape from the Dust Bowl in the 1930s, serving as a road to opportunity in the West and providing employment during the Great Depression, as thousands were put to work on road crews to pave the road.
 (3)Route 66 was invaluable in transporting troops, equipment, and supplies across the country to the West, where the government established multiple industries and armed force bases during World War II. Upon the conclusion of the war in 1945, Route 66 was a key route taken by thousands of troops as they returned home.
 (4)Route 66 symbolized the Nation’s positive outlook during the postwar economic recovery in the 1950s and 1960s, serving as an icon of free-spirited independence and linking people across the United States. During this period, the tourist industry along Route 66 grew tremendously, giving rise to countless tourist courts, motels, service stations, garages, and diners.
 (5)Since June 27, 1985, when Route 66 was decommissioned as a Federal highway, the popularity and mythical stature of Route 66 has grown domestically and internationally, as the road has experienced a rebirth of interest and support.
 (6)The year 2026 will be the centennial anniversary of Route 66, and a commission should be established to study and recommend to Congress activities that are fitting and proper to celebrate that anniversary in a manner that appropriately honors America’s Mother Road.
 3.EstablishmentThere is established a commission to be known as the Route 66 Centennial Commission (referred to in this Act as the Commission).
 4.DutiesThe Commission shall have the following duties: (1)To study activities that may be carried out by the Federal Government to determine whether the activities are fitting and proper to honor Route 66 on the occasion of its centennial anniversary, including any of the activities described under section 8(b)(2)(B).
 (2)To recommend to Congress the activities the Commission considers most fitting and proper to honor Route 66 on such occasion, to be carried out by the Department of Transportation and any other entity or entities within the Federal Government that the Commission considers most appropriate to carry out such activities.
 (3)To plan and host, in cooperation with such partners, a conference on the U.S. Numbered Highway System, and assist in the activities of such a conference.
			5.Membership
 (a)Number and appointmentThe Commission shall be composed of 19 members appointed as follows: (1)Three members, each of whom shall be a qualified citizen described in subsection (b), appointed by the President.
 (2)Two members, each of whom shall be a qualified citizen described in subsection (b), appointed by the President on the recommendation of the Secretary of Transportation.
 (3)One member, who shall be a qualified citizen described in subsection (b), appointed by the President on the recommendation of the Governor of Illinois.
 (4)One member, who shall be a qualified citizen described in subsection (b), appointed by the President on the recommendation of the Governor of Missouri.
 (5)One member, who shall be a qualified citizen described in subsection (b), appointed by the President on the recommendation of the Governor of Kansas.
 (6)One member, who shall be a qualified citizen described in subsection (b), appointed by the President on the recommendation of the Governor of Oklahoma.
 (7)One member, who shall be a qualified citizen described in subsection (b), appointed by the President on the recommendation of the Governor of Texas.
 (8)One member, who shall be a qualified citizen described in subsection (b), appointed by the President on the recommendation of the Governor of New Mexico.
 (9)One member, who shall be a qualified citizen described in subsection (b), appointed by the President on the recommendation of the Governor of Arizona.
 (10)One member, who shall be a qualified citizen described in subsection (b), appointed by the President on the recommendation of the Governor of California.
 (11)Three members, each of whom shall be a qualified citizen described in subsection (b), appointed by the President on the recommendation of the Speaker of the House of Representatives, in consultation with the minority leader of the House of Representatives.
 (12)Three members, each of whom shall be a qualified citizen described in subsection (b), appointed by the President on the recommendation of the majority leader of the Senate, in consultation with the minority leader of the Senate.
 (b)Qualified citizenA qualified citizen described in this subsection is a private citizen of the United States with— (1)a demonstrated dedication to educating others about the importance of historical figures and events; and
 (2)substantial knowledge and appreciation of Route 66. (c)Time of appointmentEach initial appointment of a member of the Commission shall be made before the expiration of the 120-day period beginning on the date of the enactment of this Act.
 (d)Continuation of membershipIf a member of the Commission was appointed to the Commission as a Member of Congress, and ceases to be a Member of Congress, that member may continue to serve on the Commission for not longer than the 30-day period beginning on the date that member ceases to be a Member of Congress.
 (e)TermsEach member shall be appointed for the life of the Commission. (f)VacanciesA vacancy in the Commission shall not affect the powers of the Commission but shall be filled in the manner in which the original appointment was made.
 (g)Basic payMembers shall serve on the Commission without pay. (h)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code.
 (i)QuorumSeven members of the Commission shall constitute a quorum but a lesser number may hold hearings. (j)ChairThe President, in consultation with the Secretary of Transportation, shall designate one member of the Commission as Chair.
 (k)MeetingsThe Commission shall meet at the call of the Chair. 6.Director and staff (a)DirectorThe Commission may appoint and fix the pay of a Director and such additional personnel as the Commission considers to be appropriate.
			(b)Applicability of certain civil service laws
 (1)DirectorThe Director of the Commission may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates.
 (2)StaffThe staff of the Commission shall be appointed subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and shall be paid in accordance with the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates.
				7.Powers
 (a)Hearings and sessionsThe Commission may, for the purpose of carrying out this Act, hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers to be appropriate.
 (b)Powers of members and agentsAny member or agent of the Commission may, if authorized by the Commission, take any action that the Commission is authorized to take by this Act.
 (c)Obtaining official dataThe Commission may secure directly from any department or agency of the United States information necessary to enable the Commission to carry out this Act. Upon request of the Chair of the Commission, the head of that department or agency shall furnish that information to the Commission.
 (d)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.
 (e)Administrative support servicesUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this Act.
			8.Reports
 (a)Interim reportsThe Commission may submit to Congress such interim reports as the Commission considers to be appropriate.
			(b)Comprehensive report
 (1)In generalNot later than 5 years after the date of enactment of this Act, the Commission shall submit to the President and Congress a report incorporating specific recommendations for the commemoration of the centennial of Route 66 and related events.
 (2)Contents of reportThe report under paragraph (1)— (A)shall include recommendations for the allocation of financial and administrative responsibility among the public and private authorities and organizations recommended for participation by the Commission; and
 (B)may recommend activities such as— (i)the production, publication, and distribution of books, pamphlets, films, electronic publications, and other educational materials focusing on the history and impact of Route 66 on the United States and the world;
 (ii)bibliographical and documentary projects, publications, and electronic resources; (iii)conferences, convocations, lectures, seminars, and other programs;
 (iv)the development of programs by and for libraries, museums, parks, and historic sites, including national traveling exhibitions;
 (v)ceremonies and celebrations commemorating specific events; (vi)the production, distribution, and performance of artistic works, and of programs and activities, focusing on the national and international significance of Route 66; and
 (vii)the issuance of commemorative coins, medals, certificates of recognition, and postage stamps. (c)Final reportThe Commission shall submit to the President and Congress a final report not later than 90 days before the termination of the Commission provided in section 10.
			9.Plan on preservation needs of Route 66
 (a)In generalThe Secretary of Transportation, in consultation with the Governors referred to in section 5(a), shall prepare a plan on the preservation needs of Route 66.
 (b)Report to CongressNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Environment and Public Works of the Senate, and the President a report containing the plan prepared under subsection (a).
 10.TerminationThe Commission shall terminate not later than June 30, 2027. Passed the House of Representatives February 6, 2019.Karen L. Haas,Clerk 